Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Nigro on 4/24/22.
The application has been amended as follows: 














1.	(Currently Amended) An evacuation system for an aircraft structure comprising:
an evacuation slide coupled to the aircraft structure, the evacuation slide comprising:
	a first side tube;
	a second side tube, the second side tube and the first side tube defining a lane of a sliding surface;
a head end, a toe end and;
a continuous tension coupling comprising:
a base portion;
	a sleeve portion coupled across the base portion, wherein the sleeve portion has a first edge and a second edge; [[and]]
a void space between the base portion and the sleeve portion, wherein the void space is open along the first edge and the second edge, and 
a first strap disposed within the void space.

2.	(Currently amended) The evacuation system for an aircraft structure of claim 1, 


wherein the first strap is able to slide longitudinally with respect to the sleeve portion so as to maintain a lateral position of the first strap. 

3.	(Currently amended) The evacuation system for an aircraft structure of claim 2, wherein the first strap is configured to slide along the base portion in response to a tension force 
4.	(Original) The evacuation system for an aircraft structure of claim 3, further comprising one of a truss pillow or an arched tube coupled to one of the first side tube, the second side tube, or a center tube.

5.	(Currently amended) The evacuation system for an aircraft structure of claim 4, wherein the first strap further comprises a first end coupled proximate the head end of the evacuation slide and a second end coupled proximate the toe end of the evacuation slide 

6.	(Currently amended) The evacuation system for an aircraft structure of claim 5, wherein the continuous tension coupling 

7.	(Previously Presented) The evacuation system for an aircraft structure of claim 6, wherein one of the truss pillow or the arched tube is configured to provide vertical support to the evacuation slide in response to a tension force.

8.	(Currently amended) The evacuation system for an aircraft structure of claim 7, comprising a second strap 

9.	(Previously Presented) The evacuation system for an aircraft structure of claim 8, wherein the base portion comprises a same material as the sliding surface of the evacuation slide.

10-13.	(Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention claims an inflatable slide extending from a head end to a toe end having first and second tubes forming a sliding lane therebetween.  The slide further comprises a continuous 

tension coupling having a base portion and a sleeve portion configured together to form a void therebetween capable of receiving a first strap attached in tension near the head at its top end, and the toe at its bottom end.  The prior art fails to make evident or make obvious this unique arrangement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644